731 N.W.2d 695 (2007)
Rodney HOOVER, Individually, and as Conservator of the Estate of Michael Hoover, a minor, and Maxine Hoover, Plaintiffs-Appellees,
v.
MICHIGAN MUTUAL INSURANCE COMPANY, a/k/a Amerisure, Defendant-Appellant.
Docket No. 132660. COA No. 269206.
Supreme Court of Michigan.
May 30, 2007.
On order of the Court, the application for leave to appeal the September 14, 2006 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted.